Exhibit Columbia Laboratories, Inc. 2008 Name: Address: City & State: Grant Number: Grant Date: /2008 Yearly Vesting Schedule Beginning Percent Shares Option Type: ISO or NQSO Shares Granted: Year 1 25% 25,000 Year 2 25% 25,000 Grant Price: Year 3 25% 25,000 Year 4 25% 25,000 Vesting Update: /09 @ 25.00% Expiration Date: /2015 NOTICE OF GRANT OF A STOCK OPTION FOR THE PURCHASE OF SHARES OF THE COMMON STOCK OF Columbia Laboratories, Inc. Robert S. Mills or James A. Meer CEO / President/ Sr. Vice President CFO & Treasurer By affixing your signature to this Notice, you acknowledge receipt of a copy of the Agreement and the Plan to which the Agreement and this Stock Option Grant is subject and agree that the Options Granted hereunder shall be subject to such Plan and Agreement and shall be governed by their terms and provisions. Name: Date
